DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 10/11/2022 is acknowledged.  The traversal is not found persuasive as the special technical feature does not make a contribution over the prior art cited in the restriction requirement and the further prior art cited in this Office action. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 10, 14-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thevenaz (US 2017/0295844).
Thevenaz [Fig. 3A-3B] teaches an aerosol provision system 100 comprising: a device part 110; and a removable cartridge part 150, wherein the cartridge part is coupled to the device part for use; wherein: the device part comprises a heater 116, the cartridge part comprises a reservoir 160 for a source liquid [0013] and a vaporization surface 182 arranged to be in fluid communication with the reservoir for the source liquid, and the vaporization surface is brought into thermal communication with the heater when the cartridge part is coupled to the device part for use such that the vaporization surface is heated when the heater is activated to cause vaporization of at least a portion of the source liquid in fluid communication with the vaporization surface [0088-0101], wherein the vaporization surface is heated through conduction of heat from the heater, when the cartridge part is coupled to the device part for use and when the heater is activated, wherein the cartridge part is configured to prevent the source liquid from contacting the heater when the device part and the cartridge part are coupled for use [0060], wherein the aerosol provision system includes an air path 172 along which generated aerosol is permitted to travel, wherein the heater is fluidly isolated from the air path, wherein the vaporization surface is formed from a metal [0037], wherein the cartridge part includes a heat-transfer element 180 having a first surface 182 and a second surface 181, opposite the first surface, wherein at least a portion of the first surface is the vaporization surface, when the device part and the cartridge part are coupled for use, the heater is arranged to directly contact and press against the second surface of the heat-transfer element, and the device part is configured to determine a temperature of the heater [0091]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thevenaz as applied to claim 1 above, and further in view of Pijnenburg (US 2020/0046026). 
Thevenaz does not teach the heater is movable with respect to the device part in a direction along a longitudinal axis of the device part. However, this configuration is known in the art as taught by Pijnenburg [0086-0087] and would have been obvious to one of ordinary skill in the art to apply to the system of Thevenaz to allow for to allow for movement to and from an operative position as suggested by Pijnenburg. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thevenaz as applied to claim 1 above, and further in view of Malgat (US 2016/0353802).
Thevenaz teaches a liquid transport element in fluid communication with the reservoir for the source liquid and the vaporization surface, wherein the liquid transport element is configured to transport the source liquid from the reservoir to the vaporization surface [0016, 0036, 0093]. Thevenaz does not teach the liquid transport element includes regions of different porosities, and wherein a region of a relatively lower porosity is arranged to face the heater. However, this configuration is known in the art as taught by Malgat for enhancing capillary action [0092-0093], and would have been obvious to one of ordinary skill in the art to apply to the system of Thevenaz for the same reason. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thevenaz.
Thevenaz teaches a liquid transport element in fluid communication with the reservoir for source liquid and the vaporization surface, wherein the liquid transport element is configured to transport source liquid from the reservoir to the vaporization surface [0016, 0036, 0093]. Although Thevenaz does not teach the heat-transfer element includes the liquid transport element, the use of one-piece construction for an integral heat-transfer element and liquid transport element would be merely a matter of obvious engineering choice to achieve predictable results, see In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thevenaz as applied to claim 1 above, and further in view of Fornarelli (US 2017/0354180). 
Thevenaz does not teach the cartridge part includes a removable cover. Fornarelli teaches a cartridge with a removable cover for preventing leakage [0053]. It would have been obvious to one of ordinary skill in the art to modify the system of Fornarelli such that the cartridge part includes a removable cover configured to cover the vaporization surface and wherein prior to coupling the cartridge part and the device part, the removable cover is removed to prevent leakage. 
Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest modifying the system of Thevenaz as applied to claim 1 above such that the vaporization surface is movable with respect to a body of the cartridge part in a direction along a longitudinal axis of the cartridge part, the heater is arranged such that, when the device part and the cartridge part are coupled for use, the heater causes the vaporization surface to move into the body of the cartridge part, or the vaporization surface is deformed when the device part and the cartridge part are coupled for use. The prior art does not teach or reasonably suggest modifying the system of Thevenaz as applied to claim 15 above such that the heat-transfer element is configured to move relative to a body of the cartridge part in a direction into the body of the cartridge part, and wherein, the heat-transfer element is biased in a direction away from the body of the cartridge part, or the heat-transfer element is attached to the body of the cartridge part through a resilient member, the resilient member allowing movement of the heat-transfer member. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747